Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trovato et al. (US. Pub. No. 2009/0306633 A1; hereinafter “Trovato”) in view of Schentag et al. (US. Pub. No. 2013/0237774 A1; hereinafter “Schentag”). 

Regarding claim 5, Trovato teaches a transmitter comprising: 
a body extending from a nose to a tail (see Trovato, fig. 13, capsule 1300), 
the body housing a battery and a signal generator component (see Trovato, fig. 13, battery 908, circuit 906), the battery defining at least a portion of the nose of the body (see Trovato, fig. 13, lower 1308), and an antenna extending from the tail (see Trovato, fig. 13, antenna 502, extending from upper 1308). 
Trovato is silent to teaching that wherein the battery is a cylindrical battery having a capacity of 6 mAh and being less than 6 mm long. 
In the same field of endeavor, Schentag teaches a transmitter wherein the battery is a cylindrical battery having a capacity of 6 mAh and being less than 6 mm long (see Schentag, fig. 1, battery 1, para. [0055-56]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Trovato with the teaching of Schentag in order to improve capsule sensors and transmitters (See Schentag, para. [0004]). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trovato and Schentag as applied to claim 5 above, and further in view of Kuo et al. (US. Pub. No. 2014/0142556 A1; hereinafter “Kuo”).

Regarding claim 6, the combination of Trovato and Schentag teaches the transmitter of claim 5. 
The combination of Trovato and Schentag is silent to teaching that wherein the battery comprises a Li/CF.sub.X micro-battery comprising a lithium metal anode and a carbon fluoride cathode.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Trovato and Schentag with the teaching of Kuo in order to provide implantable devices with sufficient power (see Kuo, para. [0037]). 

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trovato and Schentag as applied to claim 5 above, and further in view of Frank (US. Pub. NO. 2008/0174409 A1).

Regarding claim 7, the combination of Trovato, Schentag and Kuo teaches the transmitter of claim 6. 
The combination of Trovato, Schentag and Kuo is silent to teaching that wherein the antenna comprises Teflon PFA (perfluoroalkoxy)-coated stainless steel wire.
In the same field of endeavor, Frank teaches a transmitter wherein the antenna comprises Teflon PFA (perfluoroalkoxy)-coated stainless steel wire (See Frank, para. [0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Trovato, Schentag and Kuo with the teaching of Frank in order to improve wireless communication and antenna performance (see Frank, para. [0017-21]).

Regarding claim 8, the combination of Trovato, Schentag, Kuo and Frank teaches the transmitter of claim 7 wherein the antenna defines a diameter of less than 38.1 .mu.m and a length of less than 17.8 cm (see Schentag, fig. 1, battery 1, para. [0055-56]).

claim 9, the combination of Trovato, Schentag, Kuo and Frank teaches the transmitter of claim 7 wherein the circular battery defines a diameter of less than 2.95 mm in at least one cross section (see Schentag, fig. 1, battery 1, para. [0055-56]).

Regarding claim 10, the combination of Trovato, Schentag, Kuo and Frank teaches the transmitter of claim 7 wherein the circular battery defines a diameter of less than 12 mm in length (see Schentag, fig. 1, battery 1, para. [0055-56]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 11,139,840. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-4 discloses a broader invention which is taught by the Pat ‘840.

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,236,920. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-4 discloses a broader invention which is taught by the Pat ‘840.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEN W HUANG/               Primary Examiner, Art Unit 2648